 



EXHIBIT 10.10.1

AMENDMENT TO THE
MERISTAR HOTELS & RESORTS, INC.
EMPLOYEE STOCK PURCHASE PLAN

Pursuant to the approval by the Board of Directors of MeriStar Hotels & Resorts,
Inc. (the “Company”) and the Company’s shareholders at the Company’s 2002 Annual
Meeting, the MeriStar Hotels & Resorts, Inc. Employee Stock Purchase Plan (the
“Plan”) is amended, effective August 1, 2002, as follows:



  1.   The Plan shall now be called the Interstate Hotels & Resorts, Inc.
Employee Stock Purchase Plan and every place that the word “MeriStar” is used in
the Plan shall be replaced by the word “Interstate”.     2.   The following
paragraph (c) shall be added to Section 12.4 of the Plan:         “(c) No
adjustment to the maximum number of shares that may be purchased under the Plan
shall be made in respect of any reverse stock split approved at the Company’s
2002 Annual Meeting of stockholders that is effected by the Company in
accordance with such approval.”

IN WITNESS WHEREOF, Interstate Hotels & Resorts, Inc. has caused this amendment
to the Plan to be duly executed in its corporate name this 1st day of August,
2002.

  INTERSTATE HOTELS & RESORTS, INC   ______________________________
Christopher L. Bennett
Senior Vice President,
General Counsel and Secretary

 